Citation Nr: 0927306	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  03-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death under 
38 U.S.C. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 
38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.




WITNESSES AT HEARING ON APPEAL

Appellant, C.S., and J.D.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1971 to September 1978.  The Veteran died in July 
2002.  The appellant is the Veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which denied the appellant's claim.  During the pendency of 
the appeal, the appellant moved to Oklahoma; original 
jurisdiction now resides in the Muskogee, Oklahoma RO.

In October 2004, the Board denied the appellant's claims of 
entitlement to service connection for the cause of the 
Veteran's death under 38 U.S.C. § 1310 and entitlement to DIC 
under 38 U.S.C. § 1318.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a decision dated March 12, 2007, the Court vacated the 
Board's decision as to the above-referenced issues.  The 
issues were remanded to the Board.  



In June 2008, the undersigned Veterans Law Judge requested an 
opinion from an Independent Medical Expert (IME).  See 38 
U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901 (2008).  That opinion was obtained in June 
2009 and has been associated with the VA claims folder.  In a 
June 2009 letter, the appellant was provided with notice of 
the IME opinion as well as the opportunity to submit 
additional evidence under 38 C.F.R. § 20.903.  In a letter 
dated June 2009, the appellant, through her attorney, 
indicated that she had no further evidence to submit and 
waived her right to a 60 day period for an additional 
response.


FINDINGS OF FACT

1.  The Veteran died in July 2002 at the age of 50.  The 
death certificate listed the Veteran's cause of death as of 
"undetermined origin."

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; migraine headaches, 
evaluated as 50 percent disabling; diabetes mellitus, type 
II, evaluated as 20 percent disabling; and low back syndrome, 
evaluated as 10 percent disabling.  The Veteran was also 
rated totally disabled due to service-connected disabilities 
effective September 2, 1997.

3.  A medical opinion obtained by the Board provides 
sufficient medical nexus evidence to establish that the 
Veteran's service-connected PTSD and diabetes mellitus, type 
II, were contributory causes of the Veteran's death.  




CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

2.  The appellant's claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 
1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death under 38 U.S.C. § 1310 as well 
as DIC benefits under 38 U.S.C. § 1318.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Court remand

As was described in the Introduction, this case was remanded 
by a Court decision dated March 2007.  The Board wishes to 
make it clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.

The March 2007 Court decision essentially concluded that the 
Board had not provided adequate reasons and bases relating to 
whether an autopsy to determine the cause of the Veteran's 
death could reasonably be obtained or whether an autopsy 
would be helpful in determining the issue of service 
connection for cause of death.  The Court further found that 
the Board had failed to provide sufficient reasons and bases 
for its reliance on a January 2003 VA medical opinion.  

The Board subsequently determined that additional development 
of the appellant's claims was required.  Specifically, as 
indicated above, the case was referred for IME opinion to 
address the necessity of an autopsy as well as to render an 
opinion on the cause of the Veteran's death.  The development 
requested by the Board has been accomplished.  Specifically, 
the requested IME opinion was provided in June 2009.  That 
opinion will be discussed below.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the appellant regarding her 
cause of death claim under 38 U.S.C.A. § 1310 as well as her 
claim for DIC benefits under 38 U.S.C.A. § 1318 in September 
2002 and February 2004.  These letters appears to be 
adequate.  The Board need not, however, discuss in detail the 
sufficiency of either the VCAA notice letters or VA's 
development of the claims in light of the fact that the Board 
is granting the cause of death claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

The Board also notes the appellant has not been provided 
notice regarding effective date, as is required by the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  As discussed in detail below, the Board is 
granting the appellant's claim.  It is not the Board's 
responsibility to assign an effective date in the first 
instance.  The Board is confident that, if required, the 
appellant will be afforded appropriate notice under Dingess.  

Additionally, the Board finds reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate her claim of entitlement to service 
connection for the cause of the Veteran's death.  The 
evidence of record includes the Veteran's death certificate, 
the appellant's statements, service treatment records, and VA 
treatment records.  In addition, the following medical 
opinions were obtained during the course of the appeal:  a VA 
medical opinion in January 2003 and an IME opinion in June 
2009. 

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 38 
C.F.R. § 3.103 (2008). 

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for the cause of the 
Veteran's death under 
38 U.S.C. § 1310.

Relevant law and regulations

Service connection -cause of death

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See
 38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1) (2008); see 
also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  See 38 C.F.R. § 
3.312(c)(2) (2008).  However, service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  See 38 C.F.R. § 3.312(c)(3) (2008).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2008).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual background

Service connection

The Veteran served on active duty in the United States Army 
from April 1971 to September 1978.  Service connection for 
low back syndrome and migraine headaches was established by 
an October 1978 rating decision.  Service connection for PTSD 
was established by a rating decision dated September 1999.  
In a February 2000 rating decision, the RO assigned a total 
[100 percent] evaluation, effective September 2, 1997.  The 
Veteran was service connected for diabetes mellitus, type II, 
in a rating decision dated March 2002.  

Post service medical records

Private treatment records show that the Veteran was diagnosed 
with PTSD in July 1992 and was placed on medication to manage 
his symptoms.  See the treatment record of Dr. N.M.V. dated 
July 1992.  A December 1997 VA PTSD evaluation shows that the 
Veteran was "severely depressed" and experienced 
nightmares, flashbacks, anxiety, intrusive thoughts, 
hypervigilance, exaggerated startle response, suicidal 
ideation, and a high level of irritability.  See the VA PTSD 
evaluation dated December 1997.  A June 1998 VA treatment 
record noted that the Veteran reported panic attacks four to 
five times per month "with multiple somatic symptoms and 
severe anxiety."  

VA treatment records dated February 1999 and April 1999 
documented the Veteran's repeated emergency room visits due 
to his severe migraine headaches.

A May 1999 treatment record from Dr. V.K. contained the first 
documented diagnosis of the Veteran's non-insulin dependent 
diabetes mellitus, type II.  A July 1999 treatment record 
also documented continuing diagnoses of chronic back pain and 
hypertension, in addition to PTSD and migraine headaches.

VA and private treatment records documented the Veteran's 
periodic complaints of dizziness, shortness of breath, and 
chest pain.  Notably, a February 2000 treatment note from Dr. 
V.K. shows that the Veteran experienced "some episode[s] of 
shortness of breath."  Dr. V.K. further noted the Veteran's 
concern "regarding the strong family history for coronary 
artery disease."  See the private treatment records of Dr. 
V.K. dated February 2000.  A January 2001 VA treatment record 
documented the Veteran's "concerns about [an] episode of 
chest discomfort with significant stress that resolved on 
rest without further recurrence."  Cardiac risk factors were 
listed as diabetes mellitus, hypertension, smoking, and some 
family history of coronary artery disease.  See cardiac 
consultation request dated January 2001.  A November 2001 
treatment record from Dr. V.K. diagnosed the Veteran with 
"mild tachycardia."  

A December 2001 VA treatment record noted the Veteran's 
report that his PTSD symptoms "have increased dramatically 
over the past couple years."  He stated that his most severe 
symptomatology generally centered on nightmares, intrusive 
thoughts, and panic attacks.  Additionally, an April 2002 VA 
treatment note indicated that the Veteran was experiencing an 
increase in depressive symptoms with "visible psychomotor 
retardation" and "significant weight loss."  

Emergency room treatment records dated May 2002 show that the 
Veteran presented with complaints of "severe" chest pain.  
The clinical notes documented elevated liver function tests, 
hyperglycemia, and epigastric pain.  See the emergency room 
records from Texoma Healthcare System dated May 2002.

The Veteran's death

A July 2002 incident report filed by Police Officer G.A. of 
Hardeman County, Texas, indicated that he received a report 
of a motorist parked at a rest stop who was not moving.  
Officer G.A. responded to the scene and found the deceased 
Veteran in his car in a manner which suggested that he had 
"pulled into the rest stop, parked the vehicle, and passed 
away, and then the vehicle ran out of gas."  The Certificate 
of Death shows that the Veteran died at the age of 50; the 
immediate cause of death was listed as "undetermined 
origin."

In August 2002, the appellant filed claims of entitlement to 
service connection for the cause of the Veteran's death under 
38 U.S.C.A. § 1310 and DIC benefits under 38 U.S.C.A. § 1318.

During the RO's development of the appellant's claim, a VA 
medical opinion was obtained in order to address the 
Veteran's cause of death.  The January 2003 VA medical 
opinion indicated that the VA physician had reviewed the 
record in order to determine whether the Veteran's service-
connected disabilities had contributed to his death.  In the 
opinion, the VA physician noted the many possible causes of 
the Veteran's death and concluded, "[w]e thus can only say 
that there is no evidence to support a relationship of the 
patient's death to the service-connected condition.  But 
there is also no evidence to rule it out.  It is simply 
impossible to say."

The RO denied the appellant's claims in a May 2003 rating 
decision.  The appellant disagreed with the denial and 
perfected her appeal.  As indicated above, the appellant's 
claims were denied in an October 2004 Board decision which 
she subsequently appealed to the Court.  Following a March 
2007 Court decision, the appellant's claims were remanded to 
the Board.

In June 2008, due to the complexities of the medical issues 
involved, the Board requested an IME opinion, pursuant to 38 
C.F.R. § 20.901(d).  The medical expert was to provide an 
opinion as to:  (1) whether an autopsy would be medically 
necessary to determine the cause of the Veteran's death, or 
would at least provide additional information which would 
enable such determination to be made and, if an autopsy was 
determined not to be necessary or helpful, (2) whether it is 
at least as likely as not that the Veteran's service-
connected disabilities and/or medications prescribed 
therefor, caused or contributed to the cause of the Veteran's 
death.  

The matter was initially sent to Dr. R.L.K, who was unable to 
render a conclusive opinion.  Accordingly, Dr. R.L.K. 
referred the Board's IME request to Dr. L.B., an expert in 
forensic pathology.  Regarding the necessity for an autopsy, 
Dr. L.B. stated that "[a]n autopsy may reveal pathologic 
information that may assist in the determination of the cause 
of death if the body is well-preserved.  It is difficult to 
predict the amount of decomposition that may be encountered 
due to the burial environment.  Therefore, an autopsy after 
disinterment may or may not be helpful."  

However, Dr. L.B. was able to provide an opinion regarding 
the cause of the Veteran's death based on a review of the VA 
claims folder as well as her experience and training.  She 
indicated that "[f]orming such opinions is a common practice 
in forensic pathology as well as in clinical practice."  Dr. 
L.B. stated that, in her opinion, the Veteran "died of 
sudden cardiac death due to arteriosclerotic and hypertensive 
heart disease."  She further explained that the Veteran 
"did have both hypertensive and arteriosclerotic 
cardiovascular disease based on his symptoms and risk 
factors.  Sudden cardiac death is often the first symptom of 
significant coronary artery disease; his chest pain two 
months earlier most likely represented ischemic heart 
disease."

Dr. L.B. concluded, "[m]y opinion is that [the Veteran's] 
death is service connected based on his service connection 
for diabetes mellitus and PTSD.  Diabetes mellitus is an 
important risk factor for vascular disease, specifically 
atherosclerosis.  There is an increased risk of both coronary 
artery disease and death due to ischemic heart disease in 
those individuals with PTSD.  The chronic autonomic arousal 
and increased secretion of stress hormones are two of the 
features of PTSD that affect the cardiovascular system in a 
negative fashion.  Studies have demonstrated increased 
morbidity and mortality from cardiovascular disease in those 
individuals with PTSD."

Analysis

The appellant in essence contends that that the Veteran's 
service-connected disabilities, including diabetes mellitus 
and PTSD, were contributory causes of the Veteran's death.

In order for service connection for the cause of the 
Veteran's death to be granted, three elements must be 
present:  (1) evidence of death; (2) evidence of in-service 
incurrence of disease or injury and/or service-connected 
disability; and (3) medical nexus linking (1) and (2).  Cf. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  The 
Veteran's death certificate has been obtained and associated 
with the VA claims file.

With respect to element (2), at the time of the Veteran's 
death service connection was in effect for PTSD, evaluated as 
70 percent disabling, and diabetes mellitus, type II, 
evaluated as 20 percent.  Hickson element (2) is therefore 
met.  [Service connection was also in effect for migraine 
headaches and low back syndrome, but the appellant does not 
contend, and the record does not demonstrate, that those 
disabilities had anything to do with the Veteran's death.]

With respect to crucial element (3), medical nexus, the Board 
finds that the medical evidence in this case demonstrates 
that a contributory relationship existed between the service-
connected PTSD and diabetes mellitus and the Veteran's death.  
Specifically, as detailed above, in the June 2009 IME 
opinion, the reviewing expert in forensic pathology, 
concluded that the Veteran's "death is service connected 
based on his service connection for diabetes mellitus and 
PTSD.  Diabetes mellitus is an important risk factor for 
vascular disease, specifically atherosclerosis.  There is an 
increased risk of both coronary artery disease and death due 
to ischemic heart disease in those individuals with PTSD.  
The chronic autonomic arousal and increased secretion of 
stress hormones are two of the features of PTSD that affect 
the cardiovascular system in a negative fashion.  Studies 
have demonstrated increased morbidity and mortality from 
cardiovascular disease in those individuals with PTSD."

The IME opinion appears to have been based on a thorough 
review of the record, including the Veteran's comprehensive 
evaluation and treatment records, and a thoughtful analysis 
of the Veteran's entire history.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Moreover, as indicated above, the IME opinion is 
consistent with the Veteran's medical history, which showed 
that the Veteran suffered from diabetes mellitus, type II, 
and PTSD, including increasingly severe symptoms of 
depression, anxiety, nightmares, hypervigilance, exaggerated 
startle response, and irritability.  

Accordingly, the June 2009 IME opinion demonstrably 
articulates a substantial causal connection between the 
Veteran's service-connected PTSD and diabetes mellitus and 
his death.  See 38 C.F.R. § 3.312(c)(1) (2008); see also 
Gabrielson, supra.  Thus, the competent medical evidence of 
record indicates the service-connected PTSD and diabetes 
mellitus, type II, had a contributory effect on the cause of 
the Veteran's death.  Crucially, there is no medical evidence 
of record which directly contradicts the June 2009 IME 
opinion.

In sum, for the reasons and bases stated above, the Board 
concludes that the medical evidence is at least in equipoise 
as to whether the Veteran's death was causally related to his 
service-connected PTSD and diabetes mellitus, type II.  
Therefore, the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death is granted.

2.  Entitlement to DIC benefits under 38 U.S.C. § 1318.

In general, under 38 U.S.C. § 1318, VA death benefits may be 
paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non service-connected causes, if 
the veteran's death was not the result of his own willful 
misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
[POW] who died after September 30, 1999.  See 38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2008).

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide 
separate and alternative methods of obtaining VA death 
benefits.  See, in general, Green v. Brown, 10 Vet. App. 111, 
114-5 (1997).  Because the Board has granted service 
connection for the cause of the Veteran's death under the 
provisions of 38 U.S.C. § 1310, the matter of the appellant's 
alternative claim of entitlement to DIC benefits under 38 
U.S.C. § 1318 is rendered moot.  Accordingly, the issue of 
entitlement to DIC benefits under 
38 U.S.C. § 1318 is dismissed as no benefit remains to be 
awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 
Vet. App. 20, 22-23 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death under 
38 U.S.C. § 1310 is granted.

The appellant's claim of entitlement to DIC benefits under 38 
U.S.C. § 1318 is dismissed as moot.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


